Interim Trade Agreement with Turkmenistan - Interim Agreement with Turkmenistan (debate)
- The next item is the joint debate on:
the oral question to the Council by Jan Marinus Wiersma, Erika Mann, Daniel Caspary, Robert Sturdy, Cristiana Muscardini and Eugenijus Maldeikis, on behalf of the Socialist Group in the European Parliament, the Group of the European People's Party (Christian Democrats) and European Democrats, and the Union for Europe of the Nations Group, on the Interim Trade Agreement between the EU and Turkmenistan - B6-0019/2009);
the oral question to the Commission by Jan Marinus Wiersma, Erika Mann, Daniel Caspary, Robert Sturdy, Cristiana Muscardini and Eugenijus Maldeikis, on behalf of the Socialist Group in the European Parliament, the Group of the European People's Party (Christian Democrats) and European Democrats, and the Union for Europe of the Nations Group, on the Interim Trade Agreement between the EU and Turkmenistan - B6-0020/2009); and
the report by Mr Caspary, on behalf of the Committee on International Trade, on the proposal for a Council and Commission decision on the conclusion of the Interim Agreement on trade and trade-related matters between the European Community and the European Atomic Energy Community, of the one part, and Turkmenistan, of the other part (05144/1999 - C5-0338/1999 -.
author. - (NL) Mr President, it is good that we are today debating the European Parliament's position on the Interim Trade Agreement with Turkmenistan, something that this Parliament and the European Union have long kept on the back burner. The Council and the Commission are looking for progress on this issue and they want the European Parliament to give its blessing or a positive verdict on the advent of this interim agreement, as that could help improve relations with Turkmenistan.
This has been on the back burner for a long while, and there is a reason for that. Parliament has hitherto been very hesitant to vote on this agreement because we are really quite dissatisfied with the human rights situation in Turkmenistan, especially under the previous president/dictator Turkmenbashi, who closed the country off from the world and treated his own population in a pretty inhumane way. The question, of course, is whether the new regime that took office after Turkmenbashi's death has brought change to that situation - and I would like to hear from the Council and the Commission what changes and improvements they have observed over recent years - and whether that is reason enough now really to set about concluding and signing the trade agreement.
The Commission and the Council, of course, have two strong arguments for a reappraisal. The strategic context has changed. We look at Central Asia differently than we did a few years ago. The Commissioner herself has put a lot of energy into the region, but I am also aware that the Presidency is of the opinion that the European Union must not leave this region to the Chinese or the Russians. We have interests there, too, and the region itself does recognise them. I was in Kazakhstan not so long ago, and it was very noticeable that there was a lot of interest there in better relations with the European Union.
The second important argument put forward by the Commission is that, at present, we have no sound legal basis for our relations with Turkmenistan. We are still using a treaty dating from Soviet times, and that is just not acceptable. Without a better treaty, so the argument goes, we are also unable to set up any decent dialogue on human rights.
The question remains unresolved - has the human rights situation improved to such a degree that we should take this important step and advise Parliament to endorse the trade agreement? I believe that this question is still pretty unresolved and I am also awaiting the reactions of the Commission and the Council in that regard. I will continue to have my doubts. I have discussed this issue extensively with Mr Caspary of the Group of the European People's Party (Christian Democrats) and European Democrats, who is the rapporteur on this subject. On a number of points that he will also mention, we are still seeking clarification from the Council, namely in relation to the media situation in Turkmenistan, education, prison access for the Red Cross, and so on. We believe that there must be real improvement in these areas and a trade agreement of this kind and human rights dialogue with Turkmenistan could help to achieve that.
I have one final point, and it is one that is also clearly expressed in the resolution that we have produced together with the Group of the Alliance of Liberals and Democrats for Europe and the Group of the European People's Party (Christian Democrats) and European Democrats. We also want a strong guarantee that, if we do agree to issue a positive opinion in relation to this trade agreement, there is a fall-back position. We want to be in a position whereby, if we do end up coming to the conclusion that the methods proposed by the Commission and the Council are not working and the human rights situation in Turkmenistan does not truly improve, Parliament can ask the Commission and the Council to suspend the treaty. If we do not get a commitment to that effect, I would find it very difficult to convince my own group, in our group meeting tonight, to vote in favour of this trade agreement. We would probably then move for a postponement of the vote. For us, it is truly a very important point that we should get this commitment that, if the situation in Turkmenistan deteriorates or fails to improve significantly, we can then have another debate on the issue of whether the trade agreement should be suspended. Parliament must have the right to petition the Council and the Commission to that effect.
Mr President, the question of ratification of the Agreement with Turkmenistan is a contentious issue because of violations of democratic principles and basic human rights in Turkmenistan. In spite of this, talks should be conducted with this country and the Agreement should be signed. Particular attention in relations with Turkmenistan should be paid to the fact that if there is no economic cooperation between the EU and Turkmenistan the standard of living in that country will fall. However, ratification of the Agreement can certainly help to raise the standard of living of the population.
Let us remember that certain positive social signs have appeared there. The recent adoption by Turkmenistan of legislation introducing a ban on child labour is one of these signs. Of course, Turkmenistan still has to ratify and implement many of the conventions of the International Labour Organization - that is not in question. However, the fact that changes in Turkmenistan have been introduced at a tempo slower than we had expected remains disturbing. Only a few enterprises have been privatised, the government remains in firm control of many sectors of the economy, and foreign direct investment has remained at a very low level. Despite the fact that Turkmenistan has one of the largest natural reserves of gas and is one of the largest exporters of cotton, around half of the population - and let us remember this here - lives in poverty, I might add in extreme poverty. The political system is also far from satisfactory, especially concerning the continued repression of political parties other than the governing party, and also the repression of various religious groups.
In spite of all this it seems to me that the Agreement with Turkmenistan should be made and ratified, because only by talking and by giving Turkmenistan a certain example can we give them a helping hand, so that in the future this country might at last join the family of democratic countries.
author. - Mr President, I do apologise - I did not realise that I had speaking time on this particular subject. I would just like to comment on what the previous speaker said. I think it is important that we support the legislation coming out to bring Turkmenistan closer to us. As for all these countries, we need to make sure that they are secure in a very difficult environment.
At this point I would like to thank Daniel Caspary, who has worked tirelessly to get the legislation through. I know he is speaking in a minute or two, but he has worked in the Committee on International Trade on this particular legislation.
At a time when the world is suffering from huge constraints on financial services and other problems, we need to ensure the security of these countries, as well as just making sure that they join in with the present legislation that Daniel is proposing. I have no further points to make and I do apologise for being late.
rapporteur. - (DE) Mr President, ladies and gentlemen, we have been addressing the Interim Agreement with Turkmenistan here in the European Parliament for nearly three years. Almost three years ago we had reached the point where the Committee on International Trade had adopted a report, but it was rejected by plenary, one of the reasons being that the Council and the Commission stopped working on this issue and Parliament said that, if the Commission and the Council are not pushing ahead here, then there is no need for us to either.
I am particularly pleased that we are in a different situation today, even if the situation in Turkmenistan is still a long way from meeting our standards. Human rights are still disregarded in many areas and there is still a great deal of justified criticism in terms of the lack of democratic structures in this country. Individual freedoms are very restricted. Freedom of information in this country leaves a great deal to be desired. At the moment, according to information channelled to us by non-government organisations, a campaign is under way to remove satellite dishes and hence further obstruct access to the free media.
The education system still fails to come up to the standard that we want in order to educate people in an enlightened and, more importantly, informed manner in terms of democracy and human rights. Also, the situation in the prisons and the question of political prisoners and Red Cross access to these prisons is still totally unsatisfactory and unexplained.
On the other hand, there is also a great deal of unjustified criticism which keeps being passed on to us. There have been numerous false reports by so-called non-government organisations over recent years. Several non-government organisations have given me the impression that they are perhaps fronting for companies from other countries which have an interest in doing what they can to prevent talks from taking place between the European Union and Turkmenistan.
It is my impression that behind many of the statements and much of the false information leaked to the European Union there was a very deliberate interest in obstructing talks between the European Union and Turkmenistan. I am thinking here of reports that all the hospitals in the country have closed with the exception of two in the capital, that all but two libraries have closed, that there has been an outbreak of plague because medical conditions are allegedly so appalling. These reports have all proved to be false.
So what is the main problem? It is absolutely impossible to get a realistic picture of this country, mainly because its government does not let us take a proper look at it and because we, as the European Union, unfortunately have no foreign office to take the necessary action there.
However, we can see that the new president has started numerous reforms. The European Union's Central Asia strategy adopted a while ago here in Parliament focuses on the Central Asian countries. This Interim Agreement could possibly be a first small step to show the Turkmens that we are taking up the reins of dialogue, are pushing ahead with dialogue and also want to help them follow the slow - but hopefully constant - path towards human rights and democracy.
Our resolution, which was tabled here in Parliament as a resolution by numerous groups, clearly addresses many of the causes for criticism. It also clearly addresses some of the positive developments which we can see, but the point for us is that we do not want to give out any free tickets to ride, we most certainly do not want to sell out on values that we hold dear to Turkmenistan; we want to defend and maintain our values. That is why the partnership and cooperation agreement should not be a foregone conclusion and, as the previous speaker said, the Commission and the Council must make clear statements about the possible suspension of the Interim Agreement if Parliament should so demand at some point in the future.
Parliament has set out numerous questions in writing to the Commission and the Council. I would be delighted if you could examine them and give us very emphatic answers, so that hopefully we can together get this Interim Agreement under way tomorrow.
President-in-Office of the Council. - Mr President, I certainly welcome the interest of Members of Parliament in the issue of the EU's relationship with Turkmenistan, and I am pleased to have the opportunity to respond on behalf of the Council to the various questions and issues which have been raised in Parliament.
Turkmenistan is in many ways growing in importance. For a long time it has been a very inward-looking country. But, over the last two years, it has taken a number of significant steps to open up to the outside world. The Government is increasingly open to cooperation. This is reflected in a greater effort to work more constructively within the framework of the EU's Central Asian strategy.
Despite these changes, our contractual relationship with Turkmenistan has remained unchanged for 20 years. As Mr Wiersma stated, it is still based on the outdated Trade and Commercial and Economic Cooperation Agreement with the Soviet Union.
Against the background of positive developments in Turkmenistan, we have an opportunity to strengthen our bilateral relationship. The Interim Agreement, which was signed in 1999, provisionally applies the trade-related parts of the Partnership and Cooperation Agreement, also signed in 1999, for which only three Member State ratifications remain outstanding.
There are many aspects to the Union's relations with Turkmenistan. The promotion of human rights and democracy is, of course, at the heart of the bilateral relationship, as it is key to the wider Strategy for Central Asia. The fact that Turkmenistan borders Afghanistan makes it also a strategically important country. At the same time, Turkmenistan is participating in the reconstruction of Afghanistan and provides logistics background for operations or activities of many EU Member States in the framework of the ISAF (overflights) as well as on a bilateral basis. Turkmenistan is critical to regional security and the fight against drug trafficking. Its growing economy provides opportunities for EU companies. In addition, Turkmenistan is a key partner in the diversification of the EU's energy relations and energy security. These are all important areas which we need to develop in our own interests.
In addition, since the presidential elections in February 2007, Turkmenistan has engaged in a number of significant reforms, including constitutional changes. Many of the new provisions in the constitution, as well as other reforms which have been announced, underline that the country is moving in the right direction, even though it is a long-term process and much more still needs to be done.
On the question of human rights, Turkmenistan has engaged constructively in a human rights dialogue with the EU on a wide range of issues. This dialogue has also been matched by some important developments within the country. In particular, some political prisoners have been released, and there has been increased cooperation with the UN. Turkmenistan has also permitted the UN rapporteur on freedom of religion to visit, it has participated fully in the UN Periodic Review, and a UN Centre for Preventive Diplomacy has been established in Ashgabat. In addition, internal travel restrictions have been eased, a dialogue with the ICRC has begun, and education reform has restored ten-year secondary and five-year university-level education. Turkmenistan has acceded to international conventions such as the Second Optional Protocol to the International Covenant on Civil and Political Rights and the Convention on the Political Rights of Women.
All this is evidence that Turkmenistan is moving ahead. Of course, much remains to be done in the field of human rights and respect for the rule of law and democracy. We will continue to push in particular for the release of all political prisoners, for free access by the ICRC to prisoners, for a lifting of the restrictions on foreign travel, and for freedom for the media and civil society.
The Presidency is convinced that the best way to ensure that Turkmenistan delivers on these issues is through constant engagement. We have to be able to have an open dialogue, and, when necessary, send clear messages, if Turkmenistan is to move towards full respect for international standards.
This is precisely why we need to upgrade our relationship and our own instruments and tools. The current contractual arrangement with Turkmenistan provides for only a rudimentary bilateral dialogue. The only treaty-based dialogue consists of a meeting of a joint committee at officials level once a year.
The Interim Agreement would make human rights an essential element of relations, and would therefore strengthen our ability to influence future developments in Turkmenistan in this area. The PCA, once in force, would go further by providing for a fully-fledged political dialogue.
The EU Strategy for Central Asia, adopted in June 2007, states that, 'in order to intensify cooperation with Central Asian states, the EU will make full use of the potential of Partnership and Cooperation Agreements'. Such agreements already exist in the case of Kazakhstan, Kyrgyzstan and Uzbekistan. And in the case of Tajikistan, an interim agreement is in force pending the ratification and entry into force of the PCA.
For the successful implementation of the EU Strategy for Central Asia it is important to have all Central Asian countries involved, and that is why it is important to create conditions for involvement of Turkmenistan as well. Without it the implementation of our goals and interests in Central Asia would be very difficult.
The Presidency is convinced that we need now to establish an appropriate legal framework for our relations with Turkmenistan, beginning with the Interim Agreement. This will enable us to build on the developments taking place in the country, and to strengthen our wider engagement with Central Asia.
The Interim Agreement is the most effective way of ensuring that Turkmenistan makes progress in the various key areas which I have outlined, not least in respect for human rights, democracy and the rule of law. I know that you share these objectives, and therefore hope that we can count on your support for taking this forward.
Member of the Commission. - (FR) Mr President, honourable Members, since the election of President Berdymukhamedov, Turkmenistan has effectively entered a new phase of its development, and several positive signs of change have emerged.
Indeed, the new leaders are demonstrating a more open attitude. For example, they have lifted certain restrictions on freedom of movement within the country, they have amended the constitution so as to strengthen the role of the parliament, they have created an institute of democracy and human rights, they have hosted the United Nations Centre for Preventive Diplomacy in Ashgabat and, for the first time, they authorised international observers to monitor the legislative elections held last December. Furthermore, as you know, reforms in the education and healthcare sectors are now priorities for the government.
In 2006 the European Parliament proposed to the Turkmen authorities that they take undertake a number of measures so that Parliament could finally approve the Interim Trade Agreement. Moreover, in the last two years, since the new president was elected, several of the proposed measures have been adopted - I do not wish to repeat those mentioned by the President-in-Office of the Council, particularly those concerning the ICRC. Reforms have also begun in the field of education, with the modernisation of the teaching system, the training of teachers abroad, the extension of the education period and the introduction of the Internet in schools.
Some prisoners have been freed, including recently, ladies and gentlemen, Valery Pal, whose release we had demanded. Furthermore, in September 2008 - again, for the first time - a visitor's permit was granted to the United Nations Special Rapporteur on Freedom of Religion or Belief, who concluded, I quote, 'individuals and communities still face a number of difficulties, although the situation has much improved since 2007'.
The launch of new structured dialogues such as that which we have heard on human rights is another positive point. Of course, you may rest assured that, during these meetings, we will still address issues of concern, notably the situation of political prisoners, the freedom of assembly, of the media, of worship, and the rights of minorities, and on each occasion we will stress our commitment to respect for human rights and their importance for long-term economic and social development.
Due to these fears - which are quite legitimate - about the situation in Turkmenistan, Parliament has postponed its decision on the Interim Agreement. In principle I share some of these fears, and I also recognise that Turkmenistan still has some way to go before it is fully compliant with international standards on democracy and human rights.
However, although it may be limited, this is a positive development that testifies to a desire to make progress and to open up to change. We regard it as an opportunity that we should seize in order to engage with the Turkmen authorities and to encourage them. I am firmly convinced that the European Union must commit itself further in order to pave the way for positive developments to be made.
Applying the Interim Trade Agreement, by which I mean the trade-related provisions of the Partnership and Cooperation Agreement, would be a positive first step that would enable us to engage more with Turkmenistan and more vigorously to promote cooperation, reform and modernisation as a whole. Furthermore, the Interim Agreement contains a crucial clause on human rights, and I am aware of your concerns about the possibility of suspending the agreement.
In this regard, I should like to point out that Article 1 of the Interim Trade Agreement and Article 2 of the Partnership and Cooperation Agreement contain clauses referring to respect for democracy and fundamental rights as essential elements of each agreement, but above all that both agreements contain clauses enabling each party to take appropriate measures in the event of a serious breach of their terms, and this even without prior consultation of the joint committees, in cases of special urgency.
Suspension of the agreements in the case of an established, continuous and serious breach of the human rights clause is therefore possible. However, the Interim Trade Agreement is clearly not a cure-all. It will certainly not resolve all of the human rights problems in Turkmenistan, but it will help to ensure that international standards are complied with more fully, particularly in the areas of the rule of law and human rights.
There are two more important reasons why we should strengthen our relations with Turkmenistan to protect our own interests: security and energy. Indeed, Turkmenistan is located at the crossroads of Europe and Asia and counts Iran and Afghanistan, among others, as neighbours. It is important for it to be actively neutral in a very tense region that is ripe for destabilisation.
To this end, we are working successfully with Turkmenistan in the area of border management and in the fight against terrorism, Islamic extremism, drugs trafficking and human trafficking. This collaboration is all the more important given the recent renewed engagement of the international community in Afghanistan and in Pakistan, and, in fact, regional conferences are due to be held very soon in the Hague and in Tokyo.
As we all know, Central Asia could play a very important role where energy security is concerned. Since the regime change in Turkmenistan, we have increased our cooperation in this area. The European Union is making every effort to have the Southern Gas Corridor built as part of a broader policy of diversifying our energy sources and transit routes. Clearly, Turkmenistan is crucial to the success of this project.
To conclude, our relations with Turkmenistan must be shaped as much by our values as by our interests. That is why I remain convinced that, by engaging with Turkmenistan, we will be in a better position to put forward our arguments in favour of a more open society in that country.
We shall continue to encourage the authorities to make progress in other areas, such as the reform of the penal and civil code, the legislation on religion, the freedom of the media, the releasing of political prisoners, the authorising of international observers to enter prisons, and the increased presence of NGOs in the country.
It is for all of these reasons that I ask you, please, to approve the interim agreement with Turkmenistan.
- Commissioner, ladies and gentlemen, before giving the floor to the various speakers for this debate, I am going to allow myself - being, as I am, responsible for multilingual issues in Parliament's Bureau - to read you some advice from a leaflet prepared for new MEPs on how to speak so that the interpreting can be correctly done, and so that this miracle, without compare or precedent in any other institution, can continue to operate daily.
These are not the tablets that Moses brought down from the mountain, but this is what it says: 'Speak at a regular speed, and not too fast. Speak in your mother tongue, if this is possible. Avoid changing language when you speak. Speaking is better than reading, but if there is no alternative to reading, make sure that the interpreters have the text. Clearly give references to documents. Articulate clearly any figure that is mentioned. Explain abbreviations that you use in what you say. Remember that jokes are difficult to translate, and talk to the interpreters. Also, when you are chairing a meeting, wait a moment before giving the floor to the next speaker so that the interpreters can finish the speech and change to the appropriate channel.'
Thank you very much for your interpreting, and I would like to take this opportunity to congratulate the interpreters, who make our work possible through their own, which is so complicated and so effective.
First of all, and it is no coincidence in the context of this debate, I would like to welcome the compromise reached at the last European Council meeting on the financing of the Nabucco gas pipeline.
I am pleased that the Nabucco project has been declared a priority energy project and that our efforts as Members of the European Parliament in support of this project have yielded results.
However, returning to today's debate, I believe that among our concerns with regard to Turkmenistan there are clearly two which stand out of equal importance: economic cooperation, specifically in the area of oil and gas, as well as social progress and human rights in this country, as also mentioned by the Commissioner.
I welcome this report and congratulate Mr Caspary on it.
I also believe that the agreement being discussed provides a better framework for interaction with Turkmenistan than the current one. However, I would like to highlight that it is not too early for us to discuss specific paths of cooperation with Turkmenistan and its inclusion in the European Union's energy projects. The agreement being discussed today is more than welcome as a means of accelerating economic cooperation between the EU and this country.
We understand from this report that the authorities in Ashgabat are prepared to negotiate on the topic of human rights and civil liberties. Based on the EU's experience so far, it should be obvious that progress is made on these topics quickest when they are part of a broader discussion touching on other subjects, including the prospect of long-term economic cooperation.
Turkmenistan's energy and foreign policies are closely linked. We can deal with them at the same time by strengthening economic cooperation and adopting specific measures, as well as by expressing constant interest in human rights.
I welcome the evaluation criteria regarding Turkmenistan's progress, as well as those concerning the EU's intellectual property standards. I wonder whether it would not be useful to have similar ones too for the level of economic integration, but of a realistic, long-term nature, or some which relate to progress on civil liberties.
on behalf of the PSE Group. - Mr President, I thank the Commissioner and Mr Vondra, for the Council, for their explanation, but I am certain they felt that there is still some hesitation on our part in giving them our full support. I think it is easy to understand, because we have a very simple case. The difficulty arises because for the Partnership and Cooperation Agreement (PCA), Parliament will have to give its assent, whereas this is not the case for the Interim Trade Agreement because of our legal obligations.
Because of this, when it comes to the Interim Trade Agreement, in our resolution we can only highlight our points and raise our concerns and give support with regard to certain topics; but because of this Parliament, and specifically my political group, is hesitating in giving its full support for the Interim Trade Agreement.
I hope this is understandable to you and I hope you can solve the problem. I know that, because of the legal process and, because you have already signed the legal basis, it is very difficult, if not impossible, for you to renegotiate. We are fully aware of the facts, but I am certain you can find some form of commitment and look into further developing and exploring legal bases on which you can help our side to be on your side, because we all recognise how important Turkmenistan is and we have already given support with regard to other agreements. So it is not that we are not fully aware of what has happened and it is not the case that we are not aware how important Turkmenistan is, but it is a very problematic case.
I would like you to look into this again and that is why I specifically ask you to do me a favour: look into our paragraph 11, where we raise our concern with regard to the legal obligation and the differences between the Interim Trade Agreement and the Partnership and Cooperation Agreement.
Please recognise paragraph 9 of our resolution, which talks about the inclusion of the human rights clause in the PCA agreement. Commissioner, I am aware of and took note of your points, but I am certain there is something you can do to further explore how we can strengthen this particular point.
The same is true for paragraph 10, and this is important for the Council as well. We would like to see a revision clause. I know it is not included but, again, please do us a favour, look into it and see what you can do when you continue to negotiate.
If you could do something about paragraph 8, this would be more than helpful for us; it relates to monitoring which we always like to have and which we are constantly asking for. Monitoring does not mean that we want to sit at the negotiating table. We have done this under other circumstances, so look at what you can do here, how you can be helpful in defining what monitoring means, but do us a favour and look at the case.
By the way, I think you have done great work. All the points are covered in the new EU-Central Asia Partnership Agreement for the 21st century. You even covered the ILO recommendation. You covered human right issues so I am certain we can find a compromise, but a little bit of work still needs to be done.
on behalf of the Verts/ALE Group. - (FR) Mr President, I believe that we must try not to fool ourselves but realise that, although Valery Pal has been released, the Turkmen Government will continue to abduct, imprison and torture other people in Turkmenistan for thought crimes.
Although the United Nations Special Rapporteur on Freedom of Religion has travelled to Turkmenistan, nine other special rapporteurs are still awaiting their permits, and these are people who cover such important areas as torture, defence of human rights, independence of the judiciary, education, health, freedom of expression, and so on.
Several speeches really seem like exercises in self-persuasion. We continue to be faced with one of the world's most repressive and closed regimes, even if there has been some progress and even if we do need to find the right strategy to support this. It is important for us not to be naïve, either, or obviously to demand that Turkmenistan become a model of democracy and human rights before reaching any agreement with it in advance.
So, between these two extremes, what should we do? I propose quite simply that we have a real foreign policy, and that we meet criteria which are extremely precise, which are measurable, which are realistic and which are those of the European Parliament. I am thinking of entry permits for independent NGOs and United Nations special rapporteurs, and for the International Red Cross. We know that negotiations are under way, but they are not completed. I am thinking of the realignment of the education system with international standards - which is under way but still very far from satisfactory - of the release of all the political prisoners and of their freedom of movement - in short, of the ABC of human rights. My group's proposal is both ambitious and realistic. It can be reduced to a simple formula.
(The President interrupted the speaker to ask her to speak more slowly, at the request of the interpreters)
We cannot sabotage our own policy by renouncing our values. It is not a question of advocating Turkmenistan's isolation, but of engaging with the country. So, how should we do this? Well, we should take two pencils, one in each hand. With the first pencil, we are going to sign a road map, which will set out the stages required to meet the criteria laid down by Parliament. These stages will be marked out over time, with precise timelines, and will be discussed at the human rights sub-committees held with the country.
Once we have signed this road map, with the other hand and the other pencil we will be able to sign the interim agreement that is before us. I believe that, when the time comes for the Commission and the Council to discuss the future of the human rights clauses, it is imperative that these clauses be systematic and be systematically accompanied by a consultation mechanism that can result, where necessary, in the suspension of this agreement.
- Mrs Flautre, the President does not measure the speed at which speakers talk. The President has a light in front of him through which the interpreters send him an SOS when they stop interpreting because they are not able to keep up with the speaker. I am not measuring anyone's speed; I am sent this emergency signal and I pass it on to the Members, so that everyone is able to follow the debate.
Thank you, as always, for your understanding.
on behalf of the GUE/NGL Group. - (DE) Mr President, Mr President-in-Office of the Council, Commissioner, it is already a year since this Parliament said very clearly and plainly what progress it considered necessary in order to be able to agree to the trade agreement between the EC and Turkmenistan. They were demands that are relatively easy to satisfy: free and unimpeded access for the International Red Cross, the release of political prisoners and conscientious objectors, the abolition of all state travel restrictions, easier access and working conditions for NGOs and UN agencies and comprehensive reform of the education system. I freely admit that the government under President Berdymukhamedov has made progress. That is uncontested. However, in my opinion, it is in no way sufficient for us to approve this agreement now. Both you, Mr President-in-Office, and you, Commissioner, have missed a huge opportunity.
I do not necessary share their views, but as the social democrat Members said, we - Parliament - want a guarantee from you that, if Parliament demands that this Interim Agreement be withdrawn, you will accede to our request. Mr Vondra said absolutely nothing about this and you, Commissioner, have explained to us that it states in the contract that this can be done. The fact that it states that it can be done is not the point; the point is that you are prepared, if Parliament so demands, to accede to that request. That is the point.
I ask all my honourable friends, if we want to take ourselves seriously, not to agree tomorrow, unless the Commission agrees in writing and reads out here that this demand will be met. This was a package deal that was ultimately demanded, but you have said nothing about it. I must say here that I get the feeling that you are not taking us seriously. At the very least a position statement should have been made on this.
I therefore say to you that, under these circumstances, agreement on this Interim Agreement is not possible. I hope that we shall together unanimously document this tomorrow.
- Mr President, like the two previous speakers, I fear that the Commission and the Council have both painted rather a rose-tinted view of what is now the situation in Turkmenistan.
The current President may be marginally better than the President he replaced in February 2007, but is he sufficiently better for us to agree to an interim trade agreement as a precursor for a partnership and cooperation agreement? As Mr Markov and Ms Flautre said, in the Committee on International Trade we set five very clear tasks for Turkmenistan that we would want to see met before we gave our agreement.
Firstly, we said that the International Red Cross had to have free access to Turkmenistan. Unless the Commission and the Council can tell me differently, I understand that up until now the Red Cross has not been able to visit one single prison or prisoner in Turkmenistan.
Secondly, we said that they had to realign their education system with international standards. The Council is right to say that it has expanded the secondary education system by one year, but my understanding again is that, despite minor improvements in the education system, this has not been aimed at the mass of Turkmens but at the elite and preparing those who wish to work in the oil and gas sector.
Thirdly we have asked for the release of all political prisoners. Some have been released, but not many, and there are literally hundreds, if not thousands, of political prisoners languishing in jails in Turkmenistan, still awaiting a fair trial.
Fourthly, we said that we wanted the abolition of all restrictions to external travel. It is interesting that both the Council and Commission concentrated on internal travel. We said there had to be external travel freedom as well. That has not been delivered.
Finally, we said there had to be free access for independent NGOs, free access for the UN human rights bodies and freedom of the press. Well, there is no press freedom, there is no free access for NGOs, and, while the UN inspector on religious tolerance may have been allowed in, Turkmenistan has the longest queue of UN-requested visits of any country in the world.
Is this really a country that we can do business with? Well, I suspect for the majority in this House and in other institutions the answer is clearly 'yes'. Why have things changed since the Trade Committee passed its resolution in 2007? Cynics might say that it is because gas and oil have been discovered in Turkmenistan, because we want to build a new pipeline, because we suddenly find it in our strategic interest. If that is the case, let us not pretend it is to do with an improvement in human rights. It is to do with self-interest at European Union level.
(The President cut off the speaker)
- (DA) Mr President, I, too, totally disagree with the proposal that the European Parliament should unconditionally approve the trade agreement with Turkmenistan, which is, after all, what we are talking about here. We can write whatever we want in our justification, but once we have pressed the green button the matter will be out of our hands if we do not get a guarantee from the Commission that we will have the opportunity to cancel the agreement.
What, in fact, is the reason for agreeing to the agreement with Turkmenistan? We have heard about all manner of improvements and it is true that the dictatorship has indeed implemented some improvements and has made a number of promises. However, as Amnesty International, after all, has told us, these improvements have only been implemented to a very limited extent. What has been given as justification for this? The justification given was the fact that the absence of an agreement has not produced any results either. In my opinion it is an absurd justification that indirectly invites all dictators to hold out, for in that way we will come to heel at some point down the line. I think that it should be said loud and clear that there can be too high a price for gas and if the price of gas is agreements with the dictatorship in Turkmenistan, that price is far too high.
- (LT) It is regrettable that the actions taken by the European Union and other international organisations to defend human rights in Turkmenistan have yet to produce positive results. Journalists and defenders of human rights there have been gagged. Women and children continue to be raped and trafficked.
I am nevertheless convinced that policies of suspending relations and isolation in respect of Turkmenistan show little promise. Not because this country is rich in gas, but simply because only the promotion of links with the outside world can bring about democratic change.
Therefore, I support the European Commission's position and the interim agreement, which can be suspended if necessary in reaction to events in the country. Undoubtedly, the European Union's attitude towards energy in relations with Turkmenistan should not be separated from any changes in the area of human rights.
- Mr President, there is a lot more to mysterious Turkmenistan than just oil and gas. That is not to say that the country's hydrocarbon resources are not important. In fact they are of vital strategic value to the EU, given the Union's wish, and Turkmenistan's apparent desire, to move out of Russia's shadow when it comes to energy supplies.
Turkmenistan's immense and clearly accessible gas resources are enough on their own to demand a closer relationship with the EU. Nevertheless there are other reasons as well for which I believe we should be seeking an interim trade agreement with Turkmenistan. The country is a prime example of a peaceful and stable Muslim country with a secular government committed to fighting Islamist terrorism in Afghanistan, where we have a war going on.
Of course there are still serious concerns about human rights, democracy and political freedoms, but such concerns also exist with regard to Russia and China, and I do not remember the Socialists raising this over the Tibet debate recently. Yet we maintain strategic relations with both these large countries.
We will encourage further change in Turkmenistan through dialogue and partnership, not by isolation. Therefore I generally support better relations between the EU and central Asian countries.
(The President cut off the speaker)
- (IT) Mr President, ladies and gentlemen, I hope that this debate on the interim agreement can serve as an opportunity to begin a thorough examination of the situation in Turkmenistan and to demand more practical measures to improve what is at present a very negative state of affairs.
The Ashkhabat government recently rejected a series of recommendations including the release of political prisoners, reviewing past cases of political imprisonment and lifting the travel ban arbitrarily imposed on human rights activists. Up to now, without hypocrisy, it is a state closed to monitoring by international organisations, which have not been able to enter the country for 10 years. Journalists and activists are unable to work freely and all opponents are threatened on a daily basis.
The European Union and the international community are now demanding a change of heart in relation to respect for human rights; purely economic agreements will be very difficult to accept.
- (FR) Mr President, Minister, Commissioner, I think that we need to stop being hypocritical regarding this issue.
In 2006 I myself was part of a European Parliament delegation that travelled to Turkmenistan, and we made a number of proposals at that time which you have taken up, Commissioner.
Clearly, I understand your arguments and those of the Council, but when I compare what has been proposed and the report on Central Asia - which we voted in favour of in this very House a few months ago, on 20 February 2008 and in which we repeated our demands concerning the release of prisoners, the Red Cross, and so on - has there really been any progress? No.
Personally, when I read 'Turkmenistan report', I actually read 'Nabucco report' because, at the end of the day, we are interested in the energy, in the gas of this third biggest gas-producing country in the world. Furthermore, I know - it was explained to us very well when we were in Turkmenistan - that, were the European Union not interested in Turkmen gas, then the country had other customers, not least China. So let us avoid being hypocritical, let us make it plain ...
(The President cut off the speaker)
- Mr President, I just wish to agree very much with my colleague, Dr Charles Tannock. His concluding remarks, had he not been cut off, were to the effect that the EU should be encouraged - and indeed the Commission and Council should finance - trans-Caspian pipelines to Central Asia in order to reduce the danger of being reliant on a monopoly source, so that we are able to avoid possibly falling prey to the foreign policy objectives of one of our neighbours.
- Thank you, Mr Beazley. It is always important to add to the thoughts of Mr Tannock, who is always constructive and a source of inspiration for Parliament.
Now the final speaker, Mr Martin, has the floor.
We are going to examine within the Bureau whether, in this section, the floor may be given to speakers who have already participated in the debate, because what they usually do is to reopen it. However, in this case, as we have reached the fifth speaker and five speakers have the right to speak, I give the floor to Mr Martin.
- Mr President, thank you for giving me the floor. I wanted to come back because I wanted to put a very specific question to the Commission before they take the floor again. I want to know precisely how any human rights clause that we agree would be invoked and implemented. Would it be the Commission that decides whether there has been a breach of human rights and, if the Commission so decides, will it be agreed in the Council to suspend agreement by unanimity or by qualified majority? How practical will a human rights clause actually be? We have human rights clauses in many of our international agreements and to date - with the exception of the next debate - we have hardly ever invoked any of them, Belarus being one of the rare exceptions.
President-in-Office of the Council. - Mr President, I think it was a useful debate. The debate concentrated mostly on human rights and that is not surprising for us. I would like once more to stress that the current human rights clause in the agreement allows for suspension in the case of breaches of human rights; on suspension itself, I think that, if the situation in Turkmenistan deteriorates, we will have to take very seriously whatever Parliament proposes.
Of course the final decision will be made by the Council looking at all options of restrictive measures, including the possibility of suspension, and here we have precedents regarding some other central Asian countries.
Some of us also touched on cooperation with the Red Cross. For us it is not easy to judge on cooperation between the Red Cross and Turkmenistan simply because the Red Cross applies a fundamental principle of discretion here. So, based on the information available, we have to admit that there is much to be done and improved, but at the same time we can see positive things and development.
In general and in conclusion, the human rights situation in Turkmenistan of course leaves much to be desired, but continued isolation is not an option. A conditional approach to the conclusion of the Interim Agreement negotiated 11 years is not an effective means of securing progress on human rights and democracy.
We have, of course, to engage in a dialogue with Turkmenistan on human rights, and that is what we are trying to do. The Czech Prime Minister was there just recently. He engaged the President in Ashgabat in exactly that kind of conversation.
The Presidency is convinced that there is an opportunity now to engage with Turkmenistan, and that approach is the only effective means of establishing a frank dialogue on issues such as human rights.
None of the Turkmenistan key partners - Russia or China, which are currently increasing their influence in the region - are likely to put these issues high on their agendas.
So the establishment of appropriate contractual relationship starting with the Interim Agreement is a key step in such a policy of engagement. A negative opinion from Parliament would be damaging to our nascent dialogue with Turkmenistan and would undermine our ability to secure progress in important areas such as greater respect for human rights.
I would therefore encourage Parliament, as suggested by the rapporteur, Daniel Caspary, to offer its full support for the conclusion of the Interim Agreement.
Member of the Commission. - Mr President, Eleanor Roosevelt once said that instead of cursing the darkness one should light a candle. This also applies to Turkmenistan. Promoting human rights and supporting democracy in the country must of course continue to be our priority. Many of you have rightly said - for instance, Mrs Flautre who is no longer here - that changes are slow. Yes, they are but they are changes and these changes must be acknowledged and they must be encouraged.
So we have to help Turkmenistan to help itself. We therefore have to engage with the country in a constructive, continuous and strategic manner. We need to create a proper framework for our contractual relations, yet the Trade and Cooperation Agreement currently in force, being so limited, does not allow for that.
Let me also say a few words about suspension, or possible suspension. As you are aware and as the President-in-Office has just said, it is the Council - unanimously, by the way - that decides on such matters. The Commission can make a proposal to that effect.
May I just remind you that, after the events in Andijan, for instance, the Council did decide to impose restrictive measures on Uzbekistan, including an arms embargo as well as travel restrictions on Uzbek officials found to be involved in the events. In addition, technical meetings under the PCA, the Cooperation Committee and the subcommittees, were suspended. These measures were kept under constant review and renewed or amended as appropriate on an annual basis.
In this regard, should such a similar incident - or just a grave deterioration - occur, the Council could take similar measures or even consider a suspension, and the Commission would certainly consider all available options, including suspension.
The inclusion of a specific human-rights-related suspension clause in the PCA would require amending the PCA. In our view, this seems quite difficult as it would imply reopening negotiations with Turkmenistan - which already signed and ratified the PCA in 2004 - as well as with the EU Member States, 12 of which have ratified the agreement as well.
Insofar as this aims at establishing whether a breach of human rights can lead to a suspension of the PCA, I would like to reiterate that both the PCA and the Interim Agreement have a clause declaring respect for human rights as an essential element - as I mentioned very clearly before. Both the PCA and the Interim Agreement have a clause to the effect that, if either party considers that the other party has failed to fulfil an obligation under the agreement, it may take appropriate measures, which in cases of special urgency it can do without even first consulting the joint committee.
Both the interim agreement and the PCA also contain a joint declaration clarifying that cases of special urgency mean cases of material breach of the agreement by either party, both clarifying that the material breach consists in the violation of an essential element.
Therefore a material breach in urgent cases does give the parties the right to take appropriate measures. In our view, these measures could also include the suspension of the agreement. Therefore, honourable parliamentarians, I ask you again - as I did before - to give your assent to activating the Interim Trade Agreement with Turkmenistan.
I would be absolutely agreeable to a political commitment from my side - from the Commission's side - to monitoring the human rights dialogue and reporting to the Parliament regularly. This would be, in the trade agreement, a stepping stone for increased cooperation, and would take us a step further in bringing the framework for dialogue with Turkmenistan on to a par with the ones we have already established with other countries in the region. Let us not forget that either.
Only through enhanced commitment will we be able to influence positive developments and improvement of the human rights situation.
rapporteur. - (DE) Mr President, ladies and gentlemen, thank you very much for today's debate. It has taken us much further down the line. I should like to thank all my honourable friends who worked on this issue with me over recent months.
One core statement by the Council, my dear Mr Vondra, has particularly stuck in my mind: the people of Turkmenistan will certainly not learn what democracy and human rights mean from China, Russia or even Iran. Over recent years Parliament has laid down clear conditions under which we can agree to this Interim Agreement, most recently in the Central Asia strategy report by Mr Özdemir.
It would be a huge concession by the European Parliament, if we now basically ignored the specifications which we set about three months or six months ago and said that, nonetheless, we approve my report on the Interim Agreement. On the other hand, it is also clear to me that we are talking about the Interim Agreement today. It would not have been a good idea to postpone the vote. I am also clear about the fact that we should not use Turkmenistan and the Interim Agreement as a hostage in order to shift the balance of power between the European institutions.
I am also clear about the fact that it would set a precedent if the Commission and the Council were to agree to the demands which many of us have made today, even - and I say this quite clearly - though, in my opinion, these demands by Parliament are totally justified. I therefore await - preferably this evening - an undertaking from the Commission that, if this monitoring shows that the situation in Turkmenistan has deteriorated and if Parliament passes a resolution asking the Commission to propose to the Council that this Interim Agreement be suspended, it will table a proposal to that effect before the Council. I think that this should be possible within the framework of the current agreements.
I would be delighted if we were, in any case, to receive an undertaking from the Council that it would immediately include and discuss this issue at one of its forthcoming meetings at the Commission's proposal. Both institutions can certainly give these two undertakings without addressing the overall arrangement of institutional cooperation within the European Union. I would be grateful if you could make this statement today or, at the very latest, before the vote tomorrow. I have no interest in having to recommend to my honourable friends before the vote tomorrow that the vote on my report be postponed.
- I have received two motions for resolutions, pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.